Citation Nr: 1139165	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-31 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a right eye disorder, other than glaucoma.  

2.  Entitlement to service connection for glaucoma.  

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979 and from July 1982 to December 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, in which the RO, in pertinent part, found that the claim for service connection for loss of visual acuity, right eye, due to strabismic amblyopia, remained denied because the evidence submitted was not new and material.  

As will be discussed below, in an October 1996 decision, the Board denied service connection for a right eye disorder, finding that congenital strabismic amblyopia of the right eye with decreased vision existed prior to service and was not aggravated therein, to include by superimposed chronic eye disorder.  In September 2005, the Veteran filed a request to reopen his claim for service connection for a right eye disorder.  In July 2006, he asserted that he had glaucoma that was aggravated by his service-aggravated eye condition.  The issue of entitlement to service connection for glaucoma had not been addressed by the RO or the Board, nor was there a diagnosis of glaucoma at the time of the October 1996 Board decision.  To the extent the Veteran's September 2005 request to reopen his claim for service connection pertains to his amblyopia and/or decreased visual acuity, the Board finds that the claim on appeal is subject to the finality of the previous decision because it constitutes a claim for a disability that is identical to the disability that was addressed in the prior decision.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed Cir. 2008) (holding that claims for disabilities based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims).

In considering the Veteran's assertions regarding glaucoma, the Board notes that the claims file does include evidence of primary open angle glaucoma, which appears to be a distinct eye disorder in the context of Boggs.  Moreover, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that the Board erred in not considering the scope of the claimant's claim for service connection for posttraumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Thus, in light of the Veteran's contentions, and consistent with Boggs, Clemons and the current record, the Board has recharacterized the appeal as set forth on the title page.

The issues of entitlement to service connection for glaucoma and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In an October 1996 decision, the Board denied service connection for a right eye disorder.

3. None of the new evidence associated with the claims file since the October 1996 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right eye disorder, other than glaucoma, or raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1. The October 1996 Board decision denying service connection for a right eye disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  As evidence received since the Board's October 1996 denial of service connection is not new and material, the criteria for reopening the claim for service connection for a right eye disorder, other than glaucoma, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that it has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided. The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled.  In this case, the Veteran's request to reopen his claim for service connection for a right eye disorder was received in September 2005.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in January 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and the March 2007 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the January 2006 VCAA notice letter shows the RO identified the bases for the denial in the prior decision and provided notice that described what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Based on the foregoing, the Board finds the notice requirements pertinent to the issue herein decided have been met.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA treatment records have been obtained and associated with his claims file.  

The Board notes that the duty to assist does not include provision of a medical examination or opinion unless new and material evidence has been secured to reopen a previously denied claim and VA finds that an examination is warranted.  See 38 C.F.R. § 3.159 (c)(4)(iii).  As will be discussed below, the Board concludes that new and material evidence has not been submitted to reopen the claim for service connection for a right eye disorder and, thus, there is no duty to provide an examination in conjunction with the request to reopen the claim for service connection.

The Board further notes that records of VA treatment currently associated with the claims file include a list of past clinic visits.  While VA treatment records dated from February 1998 to August 2005 have been associated with the claims file, the list of past clinic visits reflects that the Veteran also received treatment in April 1996 with Dr. H. and in October 1995 with Dr. K.  Review of VA's global address book reflects that each of these doctors is a primary care physician.  The Veteran does not contend, nor does the record otherwise reflect, that any outstanding records of primary care treatment would include evidence reflecting that the Veteran's right eye disorder was aggravated during service, the very matter on which this case turns.  The Board also highlights that, despite the Veteran reportedly receiving VA treatment on these dates, a March 1998 VA treatment record indicates that the Veteran was a new patient.  In light of the foregoing, the Board finds that a remand to obtain VA treatment records dated prior to February 1998 would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Factual Background and Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Congenital or developmental abnormalities are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c). See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In December 1991, the Veteran filed a claim for service connection for a right eye disorder.  In a March 1992 rating decision, the RO denied service connection for a right eye condition, on the basis that the Veteran had a pre-existing right eye condition which was not chronically aggravated during service.  The Veteran perfected an appeal of the March 1992 denial of service connection.  The Board remanded the claim for service connection for a right eye disorder for further development in April 1994 and April 1995.  In an October 1996 decision, the Board denied service connection for a right eye disorder, finding that the Veteran's congenital strabismic amblyopia of the right eye with decreased vision existed prior to service and was not aggravated therein.  

The evidence of record at the time of the October 1996 Board decision included the Veteran's service treatment records.  On enlistment examination in April 1975, clinical evaluation of the eyes was normal.  Distant vision in the right eye was 20/400, corrected to 20/400.  Near vision in the right eye was J-400+ corrected to J8.  The examiner noted that there was no improvement with refraction.  In July 1976, the Veteran reported for refraction, which could not be completed.  The examiner noted that the Veteran had permanent loss of vision worse than 20/400 in the right eye, with normal vision in the left eye.  The assessment was defective vision, and the Veteran was referred to the medical officer for consideration for removal from flight deck duties.  The following day, the Veteran reported that he was fearful of flight deck duties due to near accidents on deck in the past, which he attributed to defective vision.  The physician noted that the Veteran was legally blind in the right eye, with distance visual acuity greater than 20/400 and added that he also had defective near depth perception.  The physician recommended that the Veteran be removed from flight deck duty, due to the fact he was legally blind in the right eye and had greatly impaired near vision depth perception.  

In August 1977, the Veteran complained of blurred vision in sunlight for three months.  On visual acuity testing, the Veteran reported that he could not read anything with his right eye at distance, and could not focus at near.  The physician noted that no pathology was detected.  The impression was status post amblyopia with squinting, right eye.  On separation examination in February 1979, clinical evaluation of the eyes was normal.  Distant vision in the right eye was 20/400.  The pertinent assessment was amblyopia, right eye, uncorrected, not considered disabling.  

On enlistment examination in July 1982, clinical evaluation of the eyes revealed amblyopia, right eye.  Distant vision in the right eye was 20/400, corrected to 20/300.  Near vision in the right eye was J-100.  The following day, the Veteran was afforded an eye refraction consultation.  Distant vision in the right eye was 20/400, corrected to 20/300.  Near vision in the right eye was J 20/400 corrected to J 20/400.  The optometrist noted that the Veteran had a slight fixed residual esotropia of the right eye causing severe amblyopia of congenital origin.  In March 1984, the Veteran complained of trauma to the right eye.  On examination, the right eye was reddened without signs of a foreign body.  There was no evidence of corneal abrasion.  The assessment was trauma to right eye.  

On reenlistment examination in July 1985, clinical evaluation of the eyes revealed amblyopia, right eye.  Distant vision in the right eye was 20/400.  The pertinent diagnosis was amblyopia, not considered disabling.  In December 1985, the Veteran was afforded an ophthalmology consultation regarding his right eye.  The physician noted that the Veteran had lifelong poor vision in his right eye, which had caused no functional disability in his ability to drive, read, or perform mechanic duties, with the exception of difficulty with depth perception at night.  The Veteran gave a history of right eye surgery at age 11 or 13.  Right eye vision was less than 20/400.  The impression was strabismic amblyopia with small angle squint.  In March 1986 the Veteran was again evaluated for his right eye amblyopia.  Visual acuity of the right eye was count fingers.  The impression was normal ocular examination for each eye, except for small angle esotropia and amblyopia of the right eye, not improvable with glasses.  The physician indicated that the Veteran had been deemed unable to perform duties in his rate (AD), but, as long as he was able to find a rate to transfer to which did not require binocularity, no CPEB was warranted.  

A July 1986 Report of Medical Board reflects that the Veteran had a lifelong history of poor vision in the right eye, and had entered the Navy with documented subnormal vision in the right eye.  The report noted that the Veteran had performed the duties of his rating successfully, except in such hazardous environments as on the flight deck, where the absence of binocularity had created difficulty in depth perception and peripheral vision.  The Veteran had recently been deemed unfit for the aviation rating.  The diagnoses were strabismic amblyopia, right eye, and decreased vision, right eye, secondary to strabismic amblyopia.  Each diagnosis was deemed to have existed prior to entry into service and was noted to be service aggravated.  The Medical Board recommended that the Veteran be referred for Departmental review, with a request for change of rate.  In August 1986, the commander of the Naval Medical Command supported the request for a change in rating as recommended by the Medical Board.  

On VA examination in January 1992, examination of the eyes revealed severely decreased vision on the right, with difficulty counting fingers.  Testing of distant vision in the right eye revealed that the Veteran could only see color and shape.  The pertinent diagnosis was amblyopia.  The examiner noted that the Veteran was born with a lazy right eye, which resulted in severe blindness.  

The Veteran was afforded another VA examination in September 1994.  He gave a history of amblyopia exanopsia of the right eye since a very young age, with a strong family history of amblyopiexanopsia.  Visual acuity testing revealed uncorrected distant vision in the right eye to be 20/200.  Uncorrected near vision in the right eye was 20/400.  The examiner noted that the Veteran's right eye vision could not be corrected.  He observed that the Veteran had no detached retina, glaucoma, cataract, or iritis, etc., and there was no keratoconus.  The diagnosis was amblyopia exanopsia, which could not be corrected by refraction.  

In a May 1995 addendum opinion, the physician who performed the September 1994 VA examination noted that the Veteran was amblyopic at the time he entered service, and his visual acuity did not change, remaining 20/400 and 20/300 during the course of his service, with visual acuity of 20/400 on discharge.  The physician commented that the Veteran's condition was a congenital defect and that, if such defect was not corrected by the first five years of life, the chances of correction became much lower, to almost becoming impossible.  The physician opined that the Veteran did not have his vision made worse by any means during service, nor did anything in that service make his vision worse.  He concluded by opining that there was not an increase in the Veteran's right eye disorder during service, nor was there an increase in excess of the natural disease.  

In the October 1996 decision, the Board noted that the Veteran had strabismic amblyopia of the right eye and decreased vision in the right eye prior to entry into service.  The Board found the opinion of the VA examiner, that the Veteran's pre-existing congenital eye disorder was not aggravated during service, to be more probative than the statement included in the July 1986 Medical Board report, that the right eye disorder was aggravated during service, as the Medical Board report did not identify any evidence supporting the finding of in-service aggravation of the right eye disorder.  Accordingly, the Board found that the right eye disorder was not aggravated during service.  

The Board observes that, in his September 2005 claim, the Veteran asserted that his claim for service connection for a right eye disorder was not adjudicated following the April 1994 remand.  Regardless, as noted above, the claim was again remanded in April 1995 and was denied in the October 1996 Board decision.  To the extent that the Veteran's statement can be read as an assertion that he was not notified of the October 1996 Board decision, the Board highlights that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The Board decision was date-stamped in October 1996, part of the dispatch process for mailing.  Thus, the presumption of regularity attaches.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Hence, in this case, the Veteran's unsupported assertion is insufficient to rebut the presumption that the October 1996 Board decision was properly mailed to the Veteran.  

The Veteran did not appeal or seek reconsideration of the October 1996 Board decision, and no other exception to finality applies.  Thus, that decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In September 2005, the Veteran filed his request to reopen the claim for service connection for a right eye disorder.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the October 1996 Board decision, denying service connection for a right eye disorder.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence associated with the claims file since the October 1996 Board decision includes records of VA treatment dated from February 1998 to August 2005.  These records reflect treatment for the Veteran's decreased visual acuity in the right eye, and include findings of amblyopia, hyperopia, astigmatism with presbyopia, ocular hypertension, and primary open-angle glaucoma.  These treatment records, however, do not include any evidence or opinion that the Veteran's right eye disorder, which pre-existed service, was aggravated therein, to include due to superimposed disease or injury.  Further, the Veteran has not asserted, nor does the evidence in any way reflect, that his current ocular hypertension is related to service.  Moreover, astigmatism, hyperopia, and presbyopia are refractive errors and, as such, are not considered disabilities for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; see also M21-1MR, Part III, Subpart iv, 4.B.10.d.  As noted in the introduction, the claim for service connection for glaucoma is being remanded to the RO, via the AMC.  

In support of his request to reopen the claim for service connection, the Veteran also submitted copies of service treatment records which were previously of record and considered in the October 1996 Board decision.  Hence, this evidence is not new.  

In a statement accompanying his October 2007 substantive appeal, the Veteran asserted that he experienced eye strain as a result of the conditions involved in working on the flight deck during service, to include exposure to chemicals.  In his July 2011 Informal Hearing Presentation (IHP), the Veteran's representative indicated that the Veteran experienced blurred vision, reddened eyes, and eye strain during service, and asserted that these symptoms closely mirrored the side effects of long-term exposure to hydrocarbon vapors.  He argued that the Veteran's exposure to hydrocarbons and oil contaminants during service could not be ruled out as a possible contributing factor to his increased susceptibility and contracture of his current eye condition.  In support of this argument, the Veteran's representative submitted a medical article regarding exposure to hydrocarbons, which states that hydrocarbons can cause severe eye irritation and possible corneal abrasions.  The article advises that, if the eyes are exposed to hydrocarbons, they should be rinsed with large amounts of lukewarm water and the affected individual should obtain an eye examination if blurry vision, pain, or discomfort persists.  

While the VA treatment records and the medical article associated with the claims file since October 1996 are new, none of this evidence includes competent, probative evidence that the Veteran's congenital right eye defect was aggravated beyond its natural progression by active duty service, to include through superimposed disease or injury.  The Board has carefully considered the recent assertion regarding the Veteran's exposure to fumes and chemicals during service; however, even coupled with the medical article submitted by his representative in July 2011, the evidence associated with the claims file since the October 1996 Board decision simply does not suggest in-service aggravation of the Veteran's right eye disorder.  Rather, the article only pertains to possible eye irritation and possible corneal abrasion.  There is no mention of a possibility of worsening of visual acuity.  As such, this evidence does not raise a reasonable possibility of substantiating the claim for service connection.  

With regard to the assertions made by the Veteran and his representative that the Veteran's right eye disorder was aggravated during service, as laypersons, neither the Veteran nor his representative is competent to render such an opinion.  Lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  Marciniak v. Brown, 10 Vet. App. 198 (1997); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a right eye disorder, other than glaucoma, has not been received.  As such, the requirements for reopening the claim are not met, and the October 1996 denial of the claim remains final.  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence to reopen the claim for service connection for a right eye disorder, other than glaucoma, has not been received, the appeal is denied.  


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.  

In a May 2005 rating decision, the RO, in pertinent part, denied service connection for a low back condition, to include arthritis.  In correspondence dated in August 2005, the Veteran indicated that he disagreed with the May 2005 rating decision.  Specifically, the Veteran asserted that his back condition originated during active duty service, or was the result of a constant limp due to a service-connected foot injury.  Instead of issuing the Veteran an SOC regarding his claim for service connection for a low back condition, the RO treated the Veteran's correspondence as a new claim and, in the March 2007 rating decision, found that the claim for service connection for a low back condition, to include arthritis, remained denied because new and material evidence had not been submitted, and denied service connection for arthritis of the spine as a residual of being beaten on the back.  

Despite the issuance of the March 2007 rating decision, by filing a timely notice of disagreement (NOD) with the May 2005 denial of service connection for a low back condition, the Veteran has initiated appellate review on that issue.  The RO has yet to issue an SOC with respect to the claim for service connection for a low back disorder, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202.

Additionally, as noted in the introduction, in Clemons, 23 Vet. App. 1, the Court held that the Board erred in not considering the scope of a Veteran's claim as including any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, diagnoses of record and other information.  In this case, although the RO has adjudicated a claim for service connection for a right eye disorder, the Veteran has also raised a claim for service connection for glaucoma which has not yet been adjudicated, and the record includes a diagnosis of primary open angle glaucoma.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  On remand, the Veteran should be furnished VCAA notice regarding this claim.

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in August 2005.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC as regards the claim for service connection for a low back disorder, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, entitlement to service connection for a low back disorder-a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for glaucoma.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for VA treatment records dated prior to February 1998 and since August 2005.  

3.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for glaucoma.  

4.  After ensuring that the development is complete, adjudicate the claim for service connection for glaucoma.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


